DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 8 and 10.
Cancelled: 1-7.
Pending: 8-17. 
Response to Arguments
Only remaining rejection in the case was Double Patenting rejections. In view of cancellation of claim 1-7 to overcome the Statutory Double Patenting and Terminal Disclaimer approved with respect to claims 8-17, the application is being allowed.
Allowable Subject Matter
Claim(s) 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is STONG (US 20030221145 A1) and TOGO (US 6295620 B1).
STONG discloses a memory array test system and method provides for testing a memory array in a manufactured chip. In accordance with one aspect of the invention, a system includes memory test input logic that acquires test data via a data port, a memory test enable logic and a memory test output logic. In accordance with another aspect of the invention, a method acquires test data via a data port, writes the test data to a memory address in the memory array, and reads output data from the memory address in the memory array. Then, the method compares the test data and the output data to determine if the memory address in the memory array passes a test.
TOGO discloses memory device has a main memory circuit, an auxiliary memory circuit for storing test data, and an interface circuit for transferring test data between the auxiliary memory circuit and external test equipment. Test data are transferred from the external test equipment to the auxiliary memory circuit, then transferred repeatedly to different locations in the main memory circuit. Different test patterns are generated by selectively inverting one bit, or all bits, in the test data as the data are transferred into the main memory circuit. Test results are obtained by using a comparator in the memory device to compare the data stored in the auxiliary memory circuit with data read from the main memory circuit.
Re: Independent Claim 8 (and dependent claim(s) 9), there is no teaching or suggestion in the prior art of record to provide:

 
Re: Independent Claim 10 (and dependent claim(s) 11-17), there is no teaching or suggestion in the prior art of record to provide:
receive an address signal and a command through shared pins and configured to store data provided from a host when a write command is received, wherein the host is configured to provide the memory system with the write command, without the address signal, in a training operation of the memory system.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov